Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 2/10/2020.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 7 and 15 are independent claims. 

Priority
	Priority claim to U.S. Provisional Application No. 62/287,603 filed on Jan. 27, 2016 is acknowledged. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the blurred version of the tentative graphical user interface design is presented to a test entity at a distance and lighting conditions under which a driver would view the graphical user interface in the motor vehicle.” (see claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10592401. 


Instant Application 
U.S. Patent No. 15418031
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5:
Claim 5
Claim 6:
Claim 1
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 6
Claim  15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18




Although the claims at issue are not identical, they are not patentably distinct from each other because the recited “user” of the Patent is a type of “test entity” of the instant application. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art before the effective filing date  in view of the claims of the U. S. Patent because the claims of the U.S. Patent is capable of performing the same functions of the instant application. 

Claim Objections
Claims 15-20 are objected to because of the following informalities:  

Claim 15 recites “the blurred version” in line 7, which lacks antecedent basis. Examiner suggest to amend to “a [the] blurred version” to overcome objection.

Dependent Claims 16-20 are objected to for failing to resolve deficiencies of base claim 15. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1, 6, 7, 14 and 15:
Claims 1, 6, 7, 14 and 15 recite: “test entity”. 
There is no mention of the newly amended limitation in the original Specification. At best, the instant specification describes only a “test user”. The recited “test entity” appears to be broader in scope than merely a “test user”. Therefore, the broader scope 
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	Applicant may obviate this rejection by canceling the claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

The terms "readable" or “non or not readable” in claims 1, 2, 5, 7, 8, 11, 15-17 and 20 are relative terms which render the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
To overcome rejection, Examiner suggest to amend claims to define terms e.g., “readable by the test user saying which elements of the tentative graphical 
User interface design the test user does not have trouble identifying”
and
“non or not readable by the test user saying which elements of the tentative graphical user interface design the test user had trouble identifying”


Examiner’s Note
Due to 112 issues with base claim 1, No prior art has been applied to dependent claim 6 at this time. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strenzl et al. (hereinafter “Strenzl”), U.S. Published Application No. 2007/0143695 A1, in view of Knoulich; Jan, U.S. Published Application No. 20170024308 A1, further in view of Markus et al. (hereinafter “Markus”), U.S. Published Application No. 20180064330 which claims foreign priority to AU 2015901034 dated 3/23/2015. 
Claim 1:
A method of validating a design for a graphical user interface of a motor vehicle, the method comprising: (e.g., a method in which designer produces an acceptable GUI design for a motor vehicle par.6; providing a method according to the invention for producing a graphic user and/or display surface on a display for a man/machine interface of a motor vehicle.)

creating a tentative design for the graphical user interface; (e.g., creating a tentative design is anytime a designer makes changes to a “design” of a GUI before the non-designing user utilizes the GUI design; par. 36; The range of the effect of the prototype or its defining of the properties of the graphic element produced by using the prototype is limited by the indication of the domain for which the prototype is to develop its effect. Par. 39; 0" blue="0" name="colorSelected"/> to <propertyColor red="0" green="255" blue="0" name="colorSelected"/> in the binary description of the graphic "horizontal list" element or in the prototype, the focus color changes correspondingly from red to green.)


Strenzl fails to expressly teach producing a blurred version of the tentative graphical user interface design, the producing including providing a blurring lens over the tentative graphical user interface design; 
wherein the blurred version of the tentative graphical user interface design is out of focus; 
testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable, then the graphical user interface is redesigned and the producing and testing steps are repeated for the redesigned graphical user interface;
and after the blurred graphical user interface design has been determined to be readable, then making a first physical prototype of the graphical user interface.

	However, Knoulich teaches

wherein the blurred version of the tentative graphical user interface design (e.g., Examiner considers low readability scores for displayed data elements to be example of an interface design that is a blurred version par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that were met insufficiently and the effected rendered data element and emulated display screen(s) 41, 42, 43.)
testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable, (e.g., in response to testing a GUI design via developer (i.e., test entity) and determining that the data elements are too small to read (i.e., blurry version detected) based on font size being below minimum font size and having a low readability score, generating a warning to the developer that the GUI design is not readable par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that were met insufficiently and the effected rendered data element and emulated display screen(s) 41, 42, 43.) then the graphical user interface is redesigned and the producing and testing steps are repeated for the redesigned graphical user interface; (e.g. allowing developer to repetitively reconfigure the GUI design with new parameters to improve readability of GUI design par. 89; In step S224, the testing module 111 checks whether the user instruction received from the developer indicates that testing of the application program 15 or the interactive data object is complete or whether further testing or configuration is required. If further configuration is required, the application configuration module 11 returns to step S1 for further and revised configuration of the application program 15 or the interactive data object, receiving from the developer or the communication module 4 used by the developer, respectively, alternate instructions defining a revised selection of the application program modules 12, changed definition 
and after the blurred graphical user interface design has been determined to be readable, then making a first physical prototype of the graphical user interface. (e.g., after testing design by developer to ensure a high readable score of the presented data elements, deploying the desired design as the prototype of the GUI design for mobile devices par. 18; The test output data includes representations of display screens of the at least one type of the mobile communication devices. The computer system generates an operable release of the application program or the interactive data object. The operable release of the application program or the interactive data object is transmitted from the computer system to the mobile communication devices for execution on the mobile communication devices, e.g. in response to a download request from the user. Thus, the computer system implements a computerized application platform for generating efficiently and in one integral system an application program or an interactive data object from selected application program modules, testing the application program or the interactive data object, altering the application program or the interactive data object, if desired and/or necessary, and deploying the application program or the interactive data object for download and execution on mobile communication devices.)

In the realm of designing a desired GUI for interface screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 


Strenzl/Knoulich fails to expressly teach producing a blurred version of a GUI design, the producing including providing a providing a blurring lens over the tentative graphical user interface design; 

However, Markus teaches producing a blurred version of a GUI design, the producing including providing a providing a blurring lens over the tentative graphical user interface design; (e.g., lens over image design (e.g., application data) provides blurry test to user Figure 2; par. 74; The configuration screen includes a test image 205, a focus dial 210 and a plurality of adjustment buttons 215. The test image 205 comprises a plurality of characters of varying size and which are readily identifiable by the user as being blurry or sharp. par. 80; The user may iteratively switch between the focus dial 210 and the adjustment buttons 215 when making adjustments to the test image. As a result, the user may adjust the quality of the test image 205 by considering one or more variables at a time.  Par. 83; According to alternative embodiments, the test image 205 may comprise an image of the data to be displayed, e.g. an app, video data or the like. As a result, the user may choose and adjust settings depending on the data being used.)

wherein the blurred version of the tentative graphical user interface design is out of focus; ( e.g., rotating the focus dial to create “out of focus” blurry version of test image par. 75; Upon rotation of the focus dial 210, the test image 205 is adjusted. The adjustment may correspond to, or be related to, a focus of the test image 205 in a similar manner to a focus arrangement of a camera or of a telescope. Similarly, when the adjustment buttons 215 are pushed, the test image 205 is also adjusted. As a result, the focus dial 210 may be used to compensate for reflective error of the eyes.)

testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable,  (e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and movement of the face (and especially the eyes) of the user. This dynamic visual adjustment data is derived from one or more sensors in the digital display device which enable automatic refocusing of the image on 


In the analogous art of testing hard to read content, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for testing readability of data elements of the GUI design as taught by Strenzl/Knoulich to be produced by the lens of the blurring test as taught by Markus, with a reasonable expectation for success, to provide the benefit of an improved vision assistance system that will assist user with eye problems to better view data on a screen. (see Markus; par. 6)
Claim 2 depends on claim 1:
As noted above, Strenzl/Knoulich/Markus teaches wherein no prototype of the graphical user interface is made until the blurred graphical user interface design has been determined to be readable, (e.g., in response to testing a GUI design and determining that the data elements are too small to read (i.e., blurry version detected) based on font size being below minimum font size and having a low readability score, generating a warning to the developer that the GUI design is not readable (i.e., not ready to be deployed as a prototype of the design) Knoulich; par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a and the method is iterative until the blurred graphical user interface design has been determined to be readable. (e.g. allowing developer to repetitively reconfigure the GUI design with new parameters to improve readability of GUI design Knoulich; par. 89; In step S224, the testing module 111 checks whether the user instruction received from the developer indicates that testing of the application program 15 or the interactive data object is complete or whether further testing or configuration is required. If further configuration is required, the application configuration module 11 returns to step S1 for further and revised configuration of the application program 15 or the interactive data object, receiving from the developer or the communication module 4 used by the developer, respectively, alternate instructions defining a revised selection of the application program modules 12, changed definition of workflow sequence 155 and/or alternate configuration parameters 150 for the application program 15 and/or its application program modules 12 or the interactive data object.) 
(e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and 
Claim 3 depends on claim 1:
As noted above, Strenzl/Knoulich/Markus teaches wherein the tentative graphical user interface design includes alphanumeric characters and/or icons. (see Strenzl; Figure 1; menu icons of tentative design, Figure 2; dialing numbers within tentative design)
Claim 4 depends on claim 1:
Strenzl teaches safety elements (e.g., safety elements is any menu elements that relate to the performance of a car par.8; performance of providing air via air-conditioning menu) and entertainment-related elements of a tentative GUI design (par. 8; entertainment menu)

Strenzl fails to expressly teach wherein safety-related elements of the tentative graphical user interface design are blurred to a greater degree than are entertainment-related elements of the tentative graphical user interface design. (emphasis added)

However, Knoulich teaches wherein  (e.g., testing data elements having greater readability than other data elements, when a data element font size is too small to read the details clearly, the data element with the lower readability score is more “blurred” than the data element with the higher readability score par. 86; In step S56, the testing module 111 checks the emulated rendering of the data elements with regards to one or more visual impairment conditions, such as visibility for colour blindness, a minimum font size, and/or a minimum readability score. For checking the minimum font size, the testing module 111 determines the number of points of the rendered textual and numeric data values and compares the number of points to the number of points of a defined minimum font size, e.g. 6 points. In a variant, the minimum font size is defined by the configuration parameters individually for the different data elements. For checking general readability, the testing module 111 determines for the rendered data elements a readability score from the font size, background contrast, colour, and font type, and compares the readability score to a defined minimum readability score. par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that 

In the realm of designing a desired GUI for the screen of mobile devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the displayed various types of data elements of the GUI design as taught by Strenzl with the emulated test design process for testing  the various range of readability of data elements as taught by Knoulich, with a reasonable expectation for success, to provide the benefit of ensuring the improving the readability of data elements across different display devices. 

Therefore, Strenzl/Knoulich/Markus teaches wherein safety-related elements of the tentative graphical user interface design are blurred to a greater degree than are entertainment-related elements of the tentative graphical user interface design. 

Claim 5 depends on claim 1:
As noted above, Strenzl/Knoulich/Markus teaches wherein the redesigning includes increasing a size or changing a color of non-readable elements of the tentative graphical user interface design. (e.g. allowing developer to repetitively reconfigure (e.g., increasing font size to larger than predefined minimum or change contrast) the GUI design with new parameters to improve readability of GUI design 

Claim 7:
Strenzl teaches A method of validating a design for a graphical user interface of a motor vehicle, the method comprising: (e.g., a method in which 

creating a tentative design for the graphical user interface; (e.g., creating a tentative design is anytime a designer makes changes to a “design” of a GUI before the non-designing user utilizes the GUI design; par. 36; The range of the effect of the prototype or its defining of the properties of the graphic element produced by using the prototype is limited by the indication of the domain for which the prototype is to develop its effect. Par. 39; 0" blue="0" name="colorSelected"/> to <propertyColor red="0" green="255" blue="0" name="colorSelected"/> in the binary description of the graphic "horizontal list" element or in the prototype, the focus color changes correspondingly from red to green.)

Strenzl fails to expressly teach displaying a blurred version of the tentative graphical user interface design on an electronic display screen, wherein the blurred version of the tentative graphical user interface design is out of focus; 
testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable, then the graphical user interface is redesigned and the displaying and testing steps are repeated for the redesigned graphical user interface, the redesigning, displaying and testing steps being repeated until the graphical user interface design is readable. 


However, Knoulich teaches teach displaying a blurred version of the tentative graphical user interface design on an electronic display screen, wherein the blurred version of the tentative graphical user interface design (e.g., Examiner considers low readability scores for displayed data elements to be example of a interface design that is a blurred version that is out of focus par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that were met insufficiently and the effected rendered data element and emulated display screen(s) 41, 42, 43.)

testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable, (e.g., in response to testing a GUI design via developer (i.e., test entity) and determining that the data elements are too small to read (i.e., blurry version detected) based on font size being below minimum font size and having a low readability score, generating a warning to the developer that the GUI design is not readable par. 87; In case a data element is then the graphical user interface is redesigned and the displaying and testing steps are repeated for the redesigned graphical user interface, the redesigning, displaying and testing steps being repeated until the graphical user interface design is readable. (e.g. allowing developer to repetitively reconfigure the GUI design with new parameters to improve readability of GUI design par. 89; In step S224, the testing module 111 checks whether the user instruction received from the developer indicates that testing of the application program 15 or the interactive data object is complete or whether further testing or configuration is required. If further configuration is required, the application configuration module 11 returns to step S1 for further and revised configuration of the application program 15 or the interactive data object, receiving from the developer or the communication module 4 used by the developer, respectively, alternate instructions defining a revised selection of the application program modules 12, changed definition of workflow sequence 155 and/or alternate configuration parameters 150 for the application program 15 and/or its application program modules 12 or the interactive data object.)

In the realm of designing a desired GUI for interface screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the displayed data elements of the GUI design as taught by Strenzl with 

Strenzl/Knoulich fails to expressly teach displaying a blurred version of the tentative graphical user interface design on an electronic display screen, wherein the blurred version of the tentative graphical user interface design is out of focus; (emphasis added)

However, Markus teaches displaying a blurred version of the tentative graphical user interface design on an electronic display screen, wherein the blurred version of the tentative graphical user interface design is out of focus; 
 ( e.g., rotating the focus dial to create “out of focus” blurry version of test image par. 75; Upon rotation of the focus dial 210, the test image 205 is adjusted. The adjustment may correspond to, or be related to, a focus of the test image 205 in a similar manner to a focus arrangement of a camera or of a telescope. Similarly, when the adjustment buttons 215 are pushed, the test image 205 is also adjusted. As a result, the focus dial 210 may be used to compensate for reflective error of the eyes.)

testing the blurred version of the tentative graphical user interface design for readability by presenting the blurred version of the tentative graphical user interface design to a test entity, wherein if the test entity indicates that the blurred version of the tentative graphical user interface design is not readable, . 
 (e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and movement of the face (and especially the eyes) of the user. This dynamic visual adjustment data is derived from one or more sensors in the digital display device which enable automatic refocusing of the image on the display. par. 95; At step 405, a test image is displayed to the user. The test image may comprise a high frequency pattern, specifically designed to detect blurriness. Alternatively, the test image may comprise an image of the data that is to be adjusted on the device.)

In the analogous art of testing hard to read content, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for testing readability of data elements of the GUI design as taught by Strenzl/Knoulich to be produced by the lens of the blurring test as taught by Markus, with a reasonable expectation for success, to provide the benefit of an 
Claim 8 depends claim 7:
As noted above, Strenzl/Knoulich/Markus teaches comprising the further step, after the blurred graphical user interface design has been determined to be readable, of making a first physical prototype of the graphical user interface, (e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable Markus; par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and movement of the face (and especially the eyes) of the user. This dynamic visual adjustment data is derived from one or more sensors in the digital display device which enable automatic refocusing of the image on the display. par. 95; At step 405, a test image is displayed to the user. The test image may comprise a high frequency pattern, specifically designed to detect blurriness. Alternatively, the test image may comprise an image of the data that is to be adjusted on the device.)
and wherein no prototype of the graphical user interface is made until the blurred graphical user interface design has been determined to be readable. (e.g., in response to testing a GUI design and determining that the data elements are too small to read (i.e., blurry version detected) based on font size being below minimum font size 
Claim 9 depends on claim 7:
As noted above, Strenzl/Knoulich/Markus teaches wherein the tentative graphical user interface design includes alphanumeric characters and/or icons. (see Strenzl; Figure 1; menu icons of tentative design, Figure 2; dialing numbers within tentative design)
Claim 10 depends on claim 7:
Strenzl teaches safety elements (e.g., safety elements is any menu elements that relate to the performance of a car par.8; performance of providing air via air-conditioning menu) and entertainment-related elements of a tentative GUI design (par. 8; entertainment menu)

Strenzl fails to expressly teach wherein safety-related elements of the tentative graphical user interface design are blurred to a greater degree than are entertainment-related elements of the tentative graphical user interface design. (emphasis added)

However, Knoulich teaches wherein  (e.g., testing data elements having greater readability than other data elements, when a data element font size is too small to read the details clearly, the data element with the lower readability score is more “blurred” than the data element with the higher readability score par. 86; In step S56, the testing module 111 checks the emulated rendering of the data elements with regards to one or more visual impairment conditions, such as visibility for colour blindness, a minimum font size, and/or a minimum readability score. For checking the minimum font size, the testing module 111 determines the number of points of the rendered textual and numeric data values and compares the number of points to the number of points of a defined minimum font size, e.g. 6 points. In a variant, the minimum font size is defined by the configuration parameters individually for the different data elements. For checking general readability, the testing module 111 determines for the rendered data elements a readability score from the font size, background contrast, colour, and font type, and compares the readability score to a defined minimum readability score. par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that 

In the realm of designing a desired GUI for the screen of mobile devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the displayed various types of data elements of the GUI design as taught by Strenzl with the emulated test design process for testing  the various range of readability of data elements as taught by Knoulich, with a reasonable expectation for success, to provide the benefit of ensuring the improving the readability of data elements across different display devices. 

Claim 11 depends claim 7:
As noted above, Strenzl/Knoulich/Markus teaches wherein the redesigning includes increasing a size or changing a color of non-readable elements of the tentative graphical user interface design. (e.g. allowing developer to repetitively reconfigure (e.g., increasing font size to larger than predefined minimum or change contrast) the GUI design with new parameters to improve readability of GUI design Knoulich; par. 86; For checking the visibility for colour blindness, the testing module 111 employs colour filters to reduce the rendering of the data elements to gray scale and subsequently checks, using image processing algorithms, whether or not the values of the data elements can be derived from the gray scale rendering. For checking the minimum font size, the testing module 111 determines the number of points of the 

Claim 12 depends on claim 7:
As noted above, Strenzl/Knoulich/Markus teaches wherein the displaying step includes providing a blurring lens over the tentative graphical user interface design. (e.g., lens over image design (e.g., application data) provides blurry test to user Markus Figure 2; par. 74; The configuration screen includes a test image 205, a focus dial 210 and a plurality of adjustment buttons 215. The test image 205 comprises a plurality of characters of varying size and which are readily identifiable by the user as 
Claim 14 depends on claim 7:
As noted above, Strenzl/Knoulich/Markus teaches wherein the graphical user interface is redesigned and the displaying and testing steps are repeated for the redesigned graphical user interface in response to the test entity indicating which elements of the tentative graphical user interface design the test entity had trouble identifying. (e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable (i.e., indicating trouble identifying) Markus; par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and movement of the face (and especially the eyes) of the user. This dynamic visual adjustment data is derived from one or more sensors in the digital display device which enable automatic refocusing of 
Claim 15:
Independent Claim 15 is substantially encompassed in claim 1; therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 15.
Claim 16 depends on claim 15:
As noted above, Strenzl/Knoulich/Markus teaches wherein no prototype of the graphical user interface is made until the graphical user interface design has been determined to be readable through the blurring lens. (e.g., in response to testing a GUI design and determining that the data elements are too small to read (i.e., blurry version detected) based on font size being below minimum font size and having a low readability score, generating a warning to the developer that the GUI design is not readable (i.e., not ready to be deployed as a prototype of the design) Knoulich; par. 87; In case a data element is not rendered with visibility for colour blindness, a minimum font size, and/or a minimum readability score, in step S57, the testing module 111 generates a warning signal. The warning signal indicates to the developer the impairment condition(s) that were met insufficiently and the effected rendered data element and emulated display screen(s) 41, 42, 43.)  

As noted above, Strenzl/Knoulich/Markus teaches wherein the method is iterative until the graphical user interface design has been determined to be readable through the blurring lens. (e.g. allowing developer to repetitively reconfigure the GUI design with new parameters to improve readability of GUI design Knoulich; par. 89; In step S224, the testing module 111 checks whether the user instruction received from the developer indicates that testing of the application program 15 or the interactive data object is complete or whether further testing or configuration is required. If further configuration is required, the application configuration module 11 returns to step S1 for further and revised configuration of the application program 15 or the interactive data object, receiving from the developer or the communication module 4 used by the developer, respectively, alternate instructions defining a revised selection of the application program modules 12, changed definition of workflow sequence 155 and/or alternate configuration parameters 150 for the application program 15 and/or its application program modules 12 or the interactive data object.) 
(e.g., dynamic re-testing of a blurred version of data on a screen displayed to a user until readable par. 79; The user will evaluate whether the initial adjustment caused an improvement in test image quality (e.g. sharpness), and may then rotate the focus dial 210 and/or push the adjustment buttons 215, either further, or back to a baseline setting if the initial adjustment caused a decrease in perceived test image quality. par. 90; Also, the input image may be adjusted to compensate for the location and movement of the face (and especially the eyes) of the user. This dynamic visual 
Claim 18 depends on claim 15:
Claim 18 is substantially encompassed in claim 3; therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 18.
Claim 19 depends on claim 15:
Claim 19 is substantially encompassed in claim 4; therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 19.
Claim 20 depends on claim 15:
Claim 20 is substantially encompassed in claim 5; therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 20.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strenzl/Knoulich/Markus as cited above as applied to claim 7, in further view of Lemay et al. (hereinafter “Lemay”), U.S. Published Application No. 2008/0111841 A1. 

Strenzl/Knoulich/Markus fails to expressly teach wherein the displaying step includes lowering a display resolution of the electronic display screen.

However, Lemay teaches wherein the displaying step includes lowering a display resolution of the electronic display screen. (e.g., manually adjusting the display resolution to visually view content under various resolutions as desired par. 6; Typically, the native resolution will produce the sharpest picture capable from the display. However since the user can adjust the resolution, the monitor must be capable of displaying other resolutions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the displayed various types of data elements of the GUI design as taught by Strenzl/Knoulich/Markus with an adjustable display resolution setting as taught by Lemay, with a reasonable expectation for success, to provide the benefit of quickly customizing the view of displayed content as best desired.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HENRY ORR/Examiner, Art Unit 2145